E.C. Penzien, J.
(concurring in part and dissenting in part). I agree with Judge Jansen that the verdict in this case must be reversed for the reasons set forth in her excellent opinion. I write to excuse myself from joining with her comments that a trial court has discretion to refuse to excuse a juror who has been correctly challenged during voir dire on the basis of a prior felony conviction. In my judgment, it is not necessary to address that issue in this case. In all other respects, I agree with Judge Jansen’s opinion.